                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            Charlottesville Division

   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, APRIL MUÑIZ,
   HANNAH PEARCE, MARCUS MARTIN,
   NATALIE ROMERO, CHELSEA
   ALVARADO, JOHN DOE, and
   THOMAS BAKER,

                          Plaintiffs,

   v.

   JASON KESSLER, RICHARD SPENCER,
   CHRISTOPHER CANTWELL, JAMES
   ALEX FIELDS, JR., VANGUARD
   AMERICA, ANDREW ANGLIN,
   MOONBASE HOLDINGS, LLC, ROBERT
   “AZZMADOR” RAY, NATHAN DAMIGO,
   ELLIOTT KLINE a/k/a ELI MOSLEY,          Civil Action No. 3:17-cv-00072-NKM
   IDENTITY EVROPA, MATTHEW
   HEIMBACH, MATTHEW PARROTT a/k/a
   DAVID MATTHEW PARROTT,
   TRADITIONALIST WORKER PARTY,
   MICHAEL HILL, MICHAEL TUBBS,
   LEAGUE OF THE SOUTH, JEFF SCHOEP,
   NATIONAL SOCIALIST MOVEMENT,
   NATIONALIST FRONT, AUGUSTUS SOL
   INVICTUS, FRATERNAL ORDER OF THE
   ALT-KNIGHTS, LOYAL WHITE KNIGHTS
   OF THE KU KLUX KLAN, and EAST
   COAST KNIGHTS OF THE KU KLUX
   KLAN a/k/a EAST COAST KNIGHTS OF
   THE TRUE INVISIBLE EMPIRE,

                          Defendants.



              PLAINTIFFS’ MOTION FOR EVIDENTIARY SANCTIONS
            AGAINST DEFENDANT ELLIOTT KLINE A/K/A ELI MOSLEY




Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 1 of 31 Pageid#: 7677
                                                     TABLE OF CONTENTS

  TABLE OF AUTHORITIES ......................................................................................................... iii

  PRELIMINARY STATEMENT .................................................................................................... 1

  BACKGROUND ............................................................................................................................ 2

            I.         Kline Was Central to the Conspiracy to Commit Racially-Motivated
                       Violence at Unite the Right..................................................................................... 2

            II.        Kline Was Held in Contempt after 22 Months of Stonewalling Plaintiffs
                       and the Court. .......................................................................................................... 5

            III.       Even if Kline Purges Himself of His Contempt, Plaintiffs Are Unlikely
                       Ever to Obtain Full Discovery of Kline’s Documents. ........................................... 6

                       A.         Kline Has Admitted That He Failed to Preserve Evidence......................... 6

                       B.         The Integrity of the Data on Kline’s iPhone 6S Is in Doubt. ...................... 7

                       C.         The Record Strongly Suggests that Kline Has Concealed and
                                  Continues to Conceal Relevant Communication Devices. ......................... 8

            IV.        As of this Filing, Kline Has Failed to Purge Himself of His Civil
                       Contempt. .............................................................................................................. 13

  LEGAL STANDARDS ................................................................................................................ 17

  ARGUMENT ................................................................................................................................ 18

            I.         Kline’s Misconduct Warrants Evidentiary Sanctions Due to the
                       Evidentiary Gap Left by Kline’s Failure to Participate in Discovery and
                       His Bad Faith. ....................................................................................................... 18

  CONCLUSION ............................................................................................................................. 22




                                                                        ii

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 2 of 31 Pageid#: 7678
                                                 TABLE OF AUTHORITIES

  Cases

  Anderson v. Found. for Advancement, Educ. & Emp’t of Am. Indians,
     155 F.3d 500 (4th Cir. 1998) ............................................................................................ 18, 19

  Beaven v. U.S. Dep’t of Justice,
     622 F.3d 540 (6th Cir. 2010) .................................................................................................. 22

  Butler v. DirectSat USA, LLC,
     No. 10-CV-2747, 2013 WL 6629240 (D. Md. Dec. 16, 2013)............................................... 18

  Camper v. Home Quality Mgmt. Inc.,
    200 F.R.D. 516 (D. Md. 2000)................................................................................................ 17

  Nucor Corp. v. Bell,
     251 F.R.D. 191 (D.S.C. 2008) ................................................................................................ 18

  Ottoson v. SMBC Leasing & Fin., Inc.,
     268 F. Supp. 3d 570 (S.D.N.Y. 2017)..................................................................................... 22

  Projects Mgmt. Co. v. Dyncorp Int’l LLC,
     734 F.3d 366 (4th Cir. 2013) ............................................................................................ 17, 18

  Pruitt v. Bank of Am., N.A.,
     No. 8:15-cv-01310, 2016 WL 7033972 (D. Md. Dec. 2, 2016) ............................................. 20

  Sampson v. City of Cambridge,
     251 F.R.D. 172 (D. Md. 2008)................................................................................................ 17

  Vodusek v. Bayliner Marine Corp.,
     71 F.3d 148 (4th Cir. 1995) .............................................................................................. 19, 22

  Wachtel v. Health Net, Inc.,
    239 F.R.D. 81 (D.N.J. 2006) ................................................................................................... 21

  Rules

  Fed. R. Civ. P. 37(b)(2)(A) ............................................................................................... 17, 18, 21

  Fed. R. Evid. 901 ................................................................................................................ 1, 20, 22




                                                                      iii

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 3 of 31 Pageid#: 7679
                                  PRELIMINARY STATEMENT

         After 22 months of Defendant Elliott Kline stonewalling Plaintiffs on discovery, receiving

  and squandering many opportunities to course-correct, violating at least 10 discovery orders issued

  by two federal judges, being held in civil contempt, and failing to preserve critical evidence in this

  civil conspiracy case, Plaintiffs respectfully renew their request that the Court enter evidentiary

  sanctions against Kline. See Order Finding Elliott Kline in Civil Contempt 13–14, Nov. 27, 2019,

  ECF No. 599 (“Contempt Order”); Hr’g Tr. 81, Nov. 25, 2019, ECF No. 600 (“Contempt Hr’g

  Tr.”); see also Pls.’ Mot. for Sanctions against Defs. Kline and Heimbach 2, Apr. 3, 2019, ECF

  No. 457 (“First Sanctions Motion”); Pls.’ Mot. for Sanctions against Def. Kline 1, Sept. 26, 2019,

  ECF No. 565 (“Second Sanctions Motion”); Pls.’ Resp. to Judge Hoppe’s Order & Certification

  10 & App. A, Nov. 21, 2019, ECF No. 592 (“Show Cause Response”).

         Specifically, Plaintiffs request (1) that the Court deem certain facts listed in Appendix A

  to this Motion established; (2) that the Court deem authentic for purposes of Rule 901 of the

  Federal Rules of Evidence (“Fed. R. Evid.”) any documents that Plaintiffs have a good-faith basis

  to believe that Kline created, including all documents from the social media accounts listed in

  Appendix A to this Motion, as well as any photographs taken by or depicting Kline; and (3) that

  the Court instruct the jury that Kline chose to intentionally withhold his documents, and that the

  jury may draw adverse inferences from that fact, including that Kline chose to withhold such

  documents because he was aware that such documents contained evidence that Kline conspired to

  plan racially-motivated violence at Unite the Right.




Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 4 of 31 Pageid#: 7680
                                          BACKGROUND

  I.     Kline Was Central to the Conspiracy to Commit Racially-Motivated Violence at
         Unite the Right.

         By his own admission, Kline had a central role in the planning and execution of the events

  known as Unite the Right in Charlottesville, Virginia, in August 2017. See Contempt Hr’g Tr. 56–

  57 (admitting that he planned Unite the Right); Ex. A at 26, Deposition of Elliott Kline (“Kline

  Dep.”), Aug. 7, 2019 (“Q. . . . Were you one of the organizers of Unite the Right? A. Yes.”); id.

  at 106 (“Q. You testified earlier . . . that there was, quote, a plan on how everything was going to

  happen? A. Yes.”); see also First Sanctions Motion, Ex. 3, at 237, Deposition of Jason Kessler,

  May 16, 2018, ECF No. 457-3 (“Q. Mr. Kessler . . . you and Eli Mosley were the principal

  coordinators for the Unite the Right rally on August 11 and 12, 2017, correct? A. Yes.”); First

  Sanctions Motion, Ex. 2, at 158 (“I think Eli was one of the main people, Eli Mosley.”), 189,

  Deposition of Erica Alduino (“Alduino Dep.”), Dec. 3, 2018, ECF No. 457-2. 1

         Kline set the goals and tone for the weekend of August 11–12, 2017, and was engaged in

  the planning at a granular level on a daily basis throughout the spring and summer of 2017. He,

  along with Jason Kessler, was responsible for approving details as specific as the words that their

  coconspirators chanted that weekend, including “You will not replace us.” Alduino Dep. 239–40.

  He worked on every aspect of the Unite the Right weekend, including the torchlight march on

  Friday, August 11. He instructed Defendants and others where to go, when to be there, and what

  to bring. Second Am. Compl. (“SAC”) ¶¶ 146–47, 151, ECF No. 557. He was also a member of

  Defendant and coconspirator Identity Evropa, which participated in and helped organize the events

  of the weekend. Id. ¶¶ 29–30; see Kline Dep. 28–29 (“Q. You were formerly a member of Identity


         1
             Kline conceded that his alter ego during the relevant period was “Eli Mosley.” Kline
  Dep. 48.

                                                   2

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 5 of 31 Pageid#: 7681
  Evropa; is that correct? A. Yes.”), 68 (“Q. The members of Identity Evropa, whether individually

  or as part of the organization, did work on organizing Unite the Right, correct? A. Yes.”).

  Photographs of the August 12 event show Kline rushing in, personally ensuring that his and his

  coconspirators’ violent plans would play out at that weekend, and smiling gleefully with the blood

  of counter-protestors on his clothes. First Sanctions Motion, Ex. 5, ECF No. 457-5. It is no

  exaggeration to say that without Kline, Unite the Right may not have occurred.

         The single document that Kline has produced, as well as other versions of that document

  and other documents that Plaintiffs have received in discovery, confirms Kline’s role. Early in the

  planning stages of Unite the Right, Kline drafted and circulated to “group leaders” a working

  document titled “Operation Unite the Right Charlottesville 2.0.” Ex. B (Operation Unite the Right

  Charlottesville 2.0, June 11, 2017); see Kline Dep. 120. Part battle cry, part playbook, that

  document laid out rules, guidelines, and roles for coconspirators. The seeds for the racially-

  motivated violence Charlottesville ultimately endured were planted in that foundational document,

  which explicitly attempted to unify white supremacist groups around the concept of aggression

  toward so-called “anti-white” protestors: “We will send the message that we will not be divided,

  we will not allow them to erase history without a fight . . . .” Ex. B at 1.

         Kline also influenced and monitored the daily communication about the Charlottesville

  events on the primary communication platform used to plan the weekend events, the

  “Charlottesville 2.0” Discord server. See Kline Dep. 66, 85. In addition to posting thousands of

  messages himself, Kline was the moderator of the “Charlottesville 2.0” server, and had the ability

  to invite others to participate, to delete messages from the platform, and to kick people off the

  server at his discretion. Alduino Dep. 122, 126. In other words, Kline was able to control the

  content of communications surrounding the planning of the weekend events and who had access



                                                    3

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 6 of 31 Pageid#: 7682
  to those communications. Moreover, Kline made a concerted effort to keep any evidence of his

  and his coconspirators’ plans intensely secret. He told fellow Defendant and coconspirator Jason

  Kessler, “DO NOT open the discord to the public guys,” and told Discord users involved in

  planning Unite the Right, “Sharing information publicly from this discord or about this event or

  who is attending outside of closed circles or this discord will get you immediately banned from all

  future alt right events.” Ex. C (Kline Text Message to Kessler and Alduino, June 7, 2017) at 1;

  Ex. D (Kline Discord Message, July 11, 2017) at 8.

         Kline made himself available to communicate with coconspirators through various social

  media platforms, including Discord and multiple accounts on Twitter, as well as multiple phone

  numbers and an email account, which he disseminated on the Charlottesville 2.0 server. See, e.g.,

  Kline Dep. 166–67 (listing Twitter accounts); Ex. B at 5 (listing Discord account, phone number,

  and email address). Kline urged his followers to “[f]eel free to msg/call whenever,” Ex. B at 5,

  posting the same phone number through which Plaintiffs and the Court have repeatedly attempted,

  largely fruitlessly, to contact him throughout this litigation. See, e.g., Kline Dep. 302, 306–07,

  367; Order for Elliot Kline to Show Cause & Certification 6–8, 10, Oct. 30, 2019, ECF No. 584

  (“Show Cause Order”); Hr’g Tr. 15, Aug. 8, 2019, ECF No. 543 (“THE COURT: . . . Mr. Kline,

  do the plaintiffs[’] attorneys have – have a good cell phone number and email address for you and

  one that you will respond to? MR. KLINE: Yes. Yes, Your Honor. They have both a good phone

  number and a good email address.”). 2 Kline also posted a separate phone number, which Plaintiffs

  recently found through discovery but which Kline has never admitted having, for the express



         2
           Kline changed his phone number in August 2019. See Declaration of Jessica E. Phillips
  (“Phillips Decl.”), Ex. K (Kline Email to Bloch and Kolenich, Aug. 14, 2019), ECF No. 566-11.
  Kline has never contacted Plaintiffs and, to Plaintiffs’ knowledge, Kline has never contacted the
  Court using that new phone number.

                                                  4

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 7 of 31 Pageid#: 7683
  purpose of communicating regarding Unite the Right. Ex. E at 3 (Operation Unite the Right

  Charlottesville 2.0, Aug. 8, 2017) (listing a (347) area code number at which to contact Kline); Ex.

  F at 3 (Operation Unite the Right Charlottesville 2.0, Aug. 10, 2017) (same). 3 In short, Kline was

  not only deeply involved in planning and executing Unite the Right, but was in frequent

  communication with coconspirators and easily reachable via multiple different communication

  channels during the planning process.

  II.    Kline Was Held in Contempt after 22 Months of Stonewalling Plaintiffs and the
         Court.

         At the November 25, 2019, hearing on the Court’s Order to Show Cause (the “Contempt

  Hearing”) and in a subsequent November 27, 2019, written order, the Court found Kline in civil

  contempt of Court based on his “non-compliance with a multitude of court orders.” Contempt

  Order 2; see id. at 4 (describing “pattern of Kline’s repeated failures to respond to discovery or

  discovery orders”); id. at 9–10 (identifying that Kline’s obligations had been set forth in

  “[n]umerous valid orders issued by Judge Hoppe, including those dated July 3 and August 8, 2019,

  and that issued by this Court on November 14, 2019”). Plaintiffs will not recite here the extensive

  history of Kline’s “[c]ontinued contumacious behavior,” Show Cause Order 12 (alteration in

  original, internal marks omitted), that led to the Court’s finding of civil contempt but refer back to

  their prior filings and this Court and Judge Hoppe’s multiple orders. See generally First Sanctions

  Motion; Second Sanctions Motion; Show Cause Response; Mem. Op., Aug. 9, 2019, ECF No. 539

  (“Sanctions Order”); Show Cause Order; Contempt Order.




         3
           The version of the August 10, 2017, planning document produced by Kline in discovery
  on December 5, 2019, does not include the “Emergency Contact Information/Comms” section
  containing this (347) number. See Ex. G (Kline Email to Barkai, Dec. 5, 2019) at 7–15. Nor did
  Kline identify this (347) number in his responses to the Interrogatories that he provided on
  December 5, 2019. See id. at 16.
                                                    5

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 8 of 31 Pageid#: 7684
  III.   Even if Kline Purges Himself of His Contempt, Plaintiffs Are Unlikely Ever to Obtain
         Full Discovery of Kline’s Documents.

         Kline’s utter failure to comply with discovery obligations, more than two years after this

  case was filed, alone warrants evidentiary sanctions. Even more concerning, however, the record

  and evidence in the case, as described below, have already made clear that, even if Kline were to

  finally purge himself of his contempt, Plaintiffs are extremely unlikely ever to obtain anywhere

  close to full discovery of Kline’s critical documents and communications.            Moreover, the

  following evidence must be considered in light of the Court’s express findings at the Contempt

  Hearing that Kline’s representations were “not credible” or “unbelievable.” Contempt Order 2, 4–

  6; see Contempt Hr’g Tr. 50–51 (“THE COURT: You know that what you’re saying just doesn’t

  make any sense, don’t you? . . . I mean, it’s just contemptuous to even sit and tell the stories like

  you’re telling and expect somebody to believe it.”). 4 Plaintiffs are thus left with a severe

  evidentiary gap of Kline’s making: an absence of evidence from one of the most critical members

  of the conspiracy.

         A.      Kline Has Admitted That He Failed to Preserve Evidence.

         Kline admitted under oath at the Contempt Hearing that, although he had been informed of

  his discovery obligations, he had failed to preserve evidence. See Contempt Hr’g Tr. 36 (“Q Okay.

  And Mr. Kolenich told you, while he still represented you, about your discovery obligations,

  correct?    A Yes.   Q Okay. But you didn’t, in fact, preserve all of your documents and

  communications, did you? A I didn’t.”). For example, although Kline testified that he had sent


         4
           Judge Hoppe likewise certified facts to the Court providing that Kline’s testimony during
  his deposition was “evasive, internally inconsistent, or simply not believable.” Show Cause Order
  10. Kline’s history of untruthfulness is further established outside of this litigation. See Emma
  Cott, How Our Reporter Uncovered a Lie That Propelled an Alt-Right Extremist’s Rise, N.Y.
  Times, Feb. 5, 2018, https://www.nytimes.com/2018/02/05/insider/confronting-a-white-
  nationalist-eli-mosley.html (detailing Kline’s public lies regarding his military service).

                                                   6

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 9 of 31 Pageid#: 7685
   private Discord messages to other Defendants in the case and that he had used an Identity Evropa

   email account to communicate regarding Unite the Right, he also conceded that he had failed to

   preserve the messages in both accounts. See id. at 36–38 (failure to preserve Identity Evropa

   emails), 38–39 (failure to preserve private Discord messages sent to other Defendants). Kline

   made similar concessions at his deposition. See, e.g., Kline Dep. 215–16.

          Furthermore, Kline conceded that he used “burner” email addresses rather than real email

   addresses to create numerous social media accounts, including his many Twitter accounts, and that

   he does not remember those “burner” email addresses. See Contempt Hr’g Tr. 29 (“The biggest

   issue, I would say, for Facebook and Twitter would be both of those I used under, you know,

   burner e-mails, I guess you would say, like, not real e-mail addresses.”); Kline Dep. 283–84 (“But,

   like I said, I don’t know the e-mail addresses . . . .”); Ex. G (Kline Email to Barkai, Dec. 5, 2019)

   at 2 (“As I’ve said before, I do not have the email address or know what they were for my Twitter

   accounts. I used burner email addresses to set them up that didn’t have real inboxes that I could

   gain access to.”). Plaintiffs will not get access to those accounts because of Kline’s actions.

          B.      The Integrity of the Data on Kline’s iPhone 6S Is in Doubt.

          Kline’s admissions and conduct at his deposition further called into question the integrity

   of the data on his iPhone 6S, which he has repeatedly claimed was the only phone he used in 2017.

   See Second Sanctions Motion 6–8. For example, Kline testified repeatedly that his iPhone had

   been at points nonfunctional due to water damage and other unspecified problems. See, e.g., Kline

   Dep. 94. Although Kline testified that he “went through” the phone and “[e]verything was fine,”

   he also admitted that the iPhone is “clearly a broken phone” and “a messed up phone,” and

   contradicted himself by testifying that “stuff might have gotten deleted for all I know.” Id. at 94,

   361. Indeed, at one point during his deposition, Kline represented that he suddenly could not view

   emails that he had purportedly reviewed earlier that day because his phone was only displaying
                                                    7

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 10 of 31 Pageid#: 7686
   messages from September 21, 2018, to June 11, 2019, supposedly due to a problem Kline was

   having entering his password. 5 Id. at 357–59.

          C.      The Record Strongly Suggests that Kline Has Concealed and Continues to
                  Conceal Relevant Communication Devices.

          As described below and in Plaintiffs’ prior filings, Plaintiffs have deep, well-founded

   concerns that Kline has withheld and lied to Plaintiffs and the Court about his possession of

   relevant communication devices. See Second Sanctions Motion 5–11; Show Cause Response 9–

   10. Indeed, as discovery continues (even if at a snail’s pace), Plaintiffs continue to discover further

   evidence that indicates that Kline has withheld, if not outright destroyed or deleted, electronic

   devices and responsive documents. Specifically, contrary to his sworn testimony, Kline appears

   to have had more than one phone during 2017 and a computer.

                  1.      Kline’s Phones

          Kline has for months maintained unequivocally that he had only one phone in 2017, which

   was the iPhone 6S that Kline turned into the third-party discovery vendor in August 2019. E.g.,

   Kline Dep. 388–89. Kline testified unequivocally at his deposition and again at the Contempt

   Hearing that he had only one phone in 2017, which was the iPhone 6S. E.g., Kline Dep. 389 (“Q.

   . . . [Y]ou had one phone in 2017? A. Correct.”); Contempt Hr’g Tr. 55 (“A Most of the

   communication that went out to Unite the Right was done using the phone I’ve already sent in. . .

   . 99 percent of it, maybe even a hundred percent.”); Ex. G at 16 (“The primary communication

   device I used before, during and after the event was the 610-406-2229 iPhone that has already been

   sent in for discovery.”). This testimony is flatly contradicted by a March 31, 2017, post that Kline


          5
            Kline was aware of the clear implication of this bizarre episode. He testified that although
   the emails that he had allegedly looked at earlier that day were suddenly not available to be viewed,
   “I am sure they are still in the inbox. It is not like I went through – I didn’t go through and delete
   the e-mails, or whatever.” Kline Dep. 362 (emphasis added).

                                                     8

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 11 of 31 Pageid#: 7687
   concedes that he made on Discord in which he stated that “I have 3 phones . . . one for work, one

   for personal shit, and one for the alt right[.]” Phillips Decl., Ex. D, at 3, ECF No. 566-4 (emphasis

   added). Kline had no explanation as to why he would have made that statement on Discord if it

   was not true:

                   I mean, I did – I mean, I said I have three phones, right. And I said
                   that one for each thing. But I don’t know – I definitely didn’t have
                   three phones. I never had three phones. I don’t know why I would
                   say that. I don’t know if it was – if I was joking.

   Kline Dep. 384; see id. at 395 (“So, it could be that we were joking about something. I don’t

   know. I definitely didn’t have three phones though.”).

          In that same conversation on Discord, Kline advised followers, “You should get a seperate

   [sic] phone for alt right stuff then arm it with a kill password to go off between noon and 1pm

   each day. I activate it before I go out and do things. . . . So if I dont [sic] put in the password

   between noon and 1pm while I am out trolling jews [sic] it will erase the phone.” Phillips Decl.,

   Ex. D, at 2, ECF No. 566-4 (emphasis added). 6 Kline again admitted to making these statements

   but had no plausible explanation for his inconsistent testimony: “Yeah, I don’t – I mean, that was

   – I mean, that was a lie. I lied to them on Discord. That is not true.” Kline Dep. 391. When asked

   why he would have referred to a “seperate [sic] phone for alt right stuff” on Discord if it were




          6
             In addition to openly acknowledging the existence of a “seperate phone” that Kline has
   never admitted having and has never turned over, Kline’s assertion that he was able to arm his
   iPhone with a “kill password” that would “erase the phone” also raises self-evident concerns
   regarding the possibility of spoliation and deletion of relevant documents. This admission also
   confirms Kline’s technical competence and expertise with phones, to which he further testified at
   the Contempt Hearing. See Contempt Hr’g Tr. 55–57 (“Q . . . And were you savvy with your
   phone? A Relatively speaking, yes.”). Accordingly, there can be no question that Kline is now
   and always has been capable—when he chooses to—of communicating with the Court and
   Plaintiffs, and of resolving any necessary communications or technical issues in order to comply
   with his discovery obligations.

                                                    9

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 12 of 31 Pageid#: 7688
   untrue, Kline tossed up his hands, resorting to the assertion that he needed to see the message “in

   context” to determine whether it was a “joke” or a “lie”:

           I don’t know the – I don’t know the – I could have been joking. There is no – I have
           no way of knowing, because there is nothing before this. I have to see it in context.
           . . . I mean, it could have been a joke, could have been a lie. I don’t know.

   Id. at 392.

           In addition to Kline’s “inconsistent” and “not believable” testimony, Show Cause Order

   10, Plaintiffs have continued to find evidence in the course of discovery contradicting Kline’s

   repeated claim that he only used the iPhone 6S. For example, the June 11, 2017, version of the

   “Operation Unite the Right Charlottesville 2.0” document (which Kline has admitted authoring)

   provided in a section titled “Contact Information” the number for Kline’s iPhone 6S (610-406-

   2229), which was the phone that Kline testified repeatedly was his only phone during the relevant

   period. Ex. B at 6. However, the August 8 and August 10, 2017, versions of the planning

   document—though not the version that Kline produced to Plaintiffs on December 5, 2019—

   provided to Discord followers a (347) phone number that Kline has never before admitted using

   and that does not appear to be associated with any device that Kline has disclosed during discovery.

   Ex. E at 3 (Operation Unite the Right Charlottesville 2.0, Aug. 8, 2017); Ex. F at 3 (Operation

   Unite the Right Charlottesville 2.0, Aug. 10, 2017). 7 This strongly suggests that Kline did indeed




           7
            Plaintiffs also learned of a fourth email address, eli.r.kline@gmail.com, which Kline had
   never before admitted having, for the first time at the Contempt Hearing. Compare Contempt Hr’g
   Tr. 64–65 (“And in the course of allowing us to review his iPhone that he still maintains in his
   possession, we discovered a fourth e-mail address that he had never identified for us, and that’s
   new information to us.”) with Kline Dep. 34, 126–27, 169 (“Q. When you were referring to, quote,
   real e-mail addresses, are there any others besides the ones we discussed today,
   Eli.F.Mosley@Gmail.com, DeplorableTruth@Gmail.com, and your Identity Evropa e-mail
   address? A. No. Q. Those are the only three you have? A. Correct.”).

                                                    10

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 13 of 31 Pageid#: 7689
   have multiple phones in 2017 and that those undisclosed phones contained responsive material

   that, even now, Kline does not want Plaintiffs to see.

                  2.      Kline’s Computer

          Kline testified that he had no computer in 2017 and that he never used a computer to

   communicate or make documents regarding Unite the Right. Kline Dep. 107–10, 395–97. Instead,

   Kline testified that the only computers he used in 2017 belonged to Richard Spencer and Kline’s

   girlfriend’s neighbor. He also testified that on one occasion he had used an Internet café to check

   his email. Id. at 115–17, 397. Kline testified that although he had owned a personal computer in

   2016, he left his computer behind when he moved to South Carolina in late 2016 or early 2017

   because the computer did not fit in his car. Id. at 112, 114, 395–96. The Court has ordered Kline

   to turn that computer over to the vendor for imaging. Contempt Order 15.

          As with his phones, Kline’s testimony regarding his use and ownership of computers in

   2017 is also directly contradicted by his repeated statements on Discord. On March 22, 2017,

   Kline referred to having a computer at least three times in three Discord messages: “they share the

   wall with my computer”; “if he comes in and i [sic] have to defend myself all they have to do is

   look through my computer and im [sic] fucked so not really a good option”; and “an hour after my

   video came out with the kike and the sign he commented on it with ‘Echo American?’ I have the

   screen cap on my home PC.” Phillips Decl., Exs. F–H, ECF Nos. 566-6–566-8 (emphasis added).

   A week later, Kline wrote on Discord, “[W]ell its [sic] not a huge deal cause the phone is backed

   up on my PC[.]” Phillips Decl., Ex. D, at 3, ECF No. 566-4 (emphasis added). 8



          8
           This message—indicating that even if a “kill password” had “erase[d] the phone,” the
   phone’s contents would be available on the computer because “the phone is backed up on my
   PC”—underscores even more conspicuously that Kline’s computer likely contains responsive
   documents.

                                                   11

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 14 of 31 Pageid#: 7690
          Kline admitted making these statements on Discord but complained principally that the

   messages were “taken without any context.” Kline Dep. 400. Kline also testified, implausibly,

   that references he made to his “computer” were in fact references to “a computer screen that I

   would – at my girlfriend’s house, we didn’t have a TV. We used a computer screen to watch

   Netflix and stuff like that on.” Id. at 402. Needless to say, Kline’s attempts to explain away his

   admissions are unconvincing, particularly in light of Kline’s track record of “unbelievable”

   statements. See Contempt Order 2.

          Adding further implausibility to his story that he did not have a computer in 2017, Kline

   admitted that he had created at least “five or six” versions of the “Operation Unite the Right

   Charlottesville 2.0,” which he distributed “frequently,” and that the document was “really long.”

   Kline Dep. 175–76, 371–73. However, despite admitting to making various versions of the “really

   long” document, one of which Kline finally produced on December 5, 2019, Kline testified

   implausibly that he had never used a computer to make this document (or any other documents

   regarding Unite the Right), and instead that he had typed and edited the document on his phone.

   Kline Dep. 107–08, 120–22, 376.

          As with Kline’s phones, recent developments have continued to undermine Kline’s

   testimony. For example, at the Contempt Hearing, Plaintiffs learned, for the first time in this

   litigation, of a “family computer” to which Kline suddenly admitted having access. Contempt

   Hr’g Tr. 21–22, 30–31. 9



          9
             Conveniently, the first time that Kline ever acknowledged the existence of a “family
   computer” was in response to being asked how he had been able to send emails from his
   eli.f.mosley@gmail.com account despite turning his iPhone 6S—supposedly the only phone with
   access to that account—over to the third-party discovery vendor. See Contempt Hr’g Tr. 21–22
   (“Q Okay. And yet take a look at the e-mail address that you’re sending this from. This is
   eli.f.mosley@gmail.com; the e-mail address you just represented to the Court that you did not have
   access to once you got rid of your other phone to the vendor? A Correct. I was able to get into a
                                                  12

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 15 of 31 Pageid#: 7691
   IV.    As of this Filing, Kline Has Failed to Purge Himself of His Civil Contempt.

          Both at the Contempt Hearing and in the following Contempt Order, the Court clearly

   explained and laid out Kline’s unfulfilled discovery obligations, with which Kline was required to

   comply “in order to purge himself of contempt.” Contempt Order 14–15; see Contempt Hr’g Tr.

   79. However, notwithstanding the clarity of the Court’s order, Kline has still not brought himself

   into compliance with his outstanding discovery obligations and purged himself of contempt.

          Plaintiffs set forth the status of each of Kline’s current discovery obligations as set forth in

   the Contempt Order more specifically below.

          a.      “Kline must respond in writing fully and completely to Plaintiffs’ First Set of
                  Interrogatories and Plaintiffs’ Requests for Production of Documents. When those
                  are complete, Kline must send them to Plaintiffs and email them to this Court’s
                  Chambers account (moon.ecf@vawd.uscourts.gov) as well as that of Judge Hoppe
                  (hoppe.ecf@vawd.uscourts.gov).”

          On December 5, 2019, Kline produced a single document in response to the Requests for

   Production: an August 10, 2017, version of the “Operation Unite the Right Charlottesville 2.0.”

   See Ex. G at 7–15. Kline did not produce any other version of that document that Plaintiffs have

   received in discovery. Kline represented to Plaintiffs, “Other than that there were no other

   documents used as described on the First Set of Document Request form.” Id. at 2. To Plaintiffs’

   knowledge, Kline did not serve his responses on the Court or Judge Hoppe.

          Also on December 5, 2019, Kline provided, via a Google Documents link, a single page in

   response to Plaintiffs’ First Set of Interrogatories. Id. To Plaintiffs’ knowledge, Kline did not

   serve his responses on the Court or Judge Hoppe. Kline’s responses to the Interrogatories are

   deficient in at least the following ways:




   family computer, and I was able to get into the eli.f.mosley account still; but when I went back to
   try to get into it, it gave me the two-factor authentication issue that we talked about earlier.”).

                                                    13

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 16 of 31 Pageid#: 7692
                •   The responses are unsworn, although the instructions required Kline to answer them
                    “under oath.”

                •   Kline’s response to Interrogatory 1 (“Identify all means of communication used by
                    you to communicate concerning the Events, whether before, during, or after the
                    Events . . . .”) mentions only Kline’s Discord and Twitter accounts. Id. at 16.
                    Accordingly, his response lacks at least four email addresses of which Plaintiffs are
                    aware 10 as well as a Facebook account, Gab account, and YouTube account (all
                    three of which Kline included on his certification form).

                •   In his response to Interrogatory 3 (“Identify all persons (natural or non-natural) with
                    whom you communicated concerning the Events, whether before, during, or after
                    the Events.”), Kline appears to have interpreted the question to be limited to “people
                    that I communicated with in the Alt Right” and to excuse him from the obligation
                    to identify anyone with whom he communicated only by pseudonym. 11 Id.

                       o In addition, Kline’s response, which lists only 12 individuals with whom he
                         communicated, id., is not only facially implausible but also lacks certain
                         individuals with whom Kline has already admitted he communicated,
                         including at least a member of Vanguard America, Thomas Ryan Rousseau,
                         and members of the Charlottesville Police Department. 12

                •   Kline’s response to Interrogatory 4 (“Identify all Electronic Devices used by you
                    to communicate concerning the Events, whether before, during, or after the
                    Events.”) states that the only phones he used were his iPhone 6S, Walmart phone,
                    and new iPhone. Id. Accordingly, his response lacks at least one phone of which
                    Plaintiffs are aware (the phone associated with the (347) phone number).

                       o Additionally, Kline’s response to Interrogatory 4 refers to a laptop owned
                         by Defendant Damigo, of which Kline has never informed Plaintiffs or the
                         Court. 13 Kline’s response to Interrogatory 4 also does not include his

          10
            These are eli.f.mosley@gmail.com, deplorabletruth@gmail.com,
   elimosley@identityevropa.com, and eli.r.kline@gmail.com.
          11
               Kline previously testified that he understood his obligations under this Interrogatory to
   include all people with whom he had communicated concerning the events. See Kline Dep. 244
   (“A. . . . I can make a list of the people I have communicated with concerning the events. I mean,
   more than half of them I won’t even know their real names. Most people operate anonymously. I
   can give pseudonyms or fake names or whatever that they use if I remember them. But – Q. Do
   you understand Interrogatory No. 3 is asking you to identify all those persons? A. Yes. And I
   would be fine with doing that. Like I said, it is going to be a difficult task.”).
          12
               E.g., Kline Dep. 77–78, 220–23.
          13
             Compare Ex. G at 16 with Kline Dep. 397 (“You testified that the only computers that
   you used in 2017 were Richard Spencer’s and your girlfriend’s neighbor’s computer? A.
   Correct.”).

                                                      14

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 17 of 31 Pageid#: 7693
                          girlfriend’s neighbor’s computer, which Kline previously testified that he
                          had used. 14 Id.

          Plaintiffs have received no response to their Second Set of Interrogatories, which were first

   served on Kline via email at eli.f.mosley@gmail.com on October 30, 2019; of which Plaintiffs

   provided Kline an additional paper copy on November 25, 2019; and to which responses were due

   on November 29, 2019.

          b.       “Kline must provide the Third Party Discovery Vendor his email and social media
                   credentials, including his passwords, for every account he identified on his
                   Certification Form, or that should have been included on such Form originally.”

          The following is the known status of Kline’s social media credentials:

                 Social Media Platform                                     Status

                                                         Kline provided a working credential at the
        Email – deplorabletruth@gmail.com
                                                                    Contempt Hearing.

                                                         Kline provided a non-working credential at
          Email – eli.f.mosley@gmail.com                  the Contempt Hearing. Kline provided a
                                                         working credential on December 4, 2019.

                                                        Kline has not provided any credential, instead
                                                        informing Plaintiffs and the vendor, “I do not
       Email – elimosley@identityevropa.com              know the password for the Identity Evropa
                                                        email address as my account information was
                                                                          deleted.”

      Email – eli.r.kline@gmail.com (of which
       Kline did not inform Plaintiffs until the           Kline has not provided any credential.
     Contempt Hearing on November 25, 2019)

                                                           Kline has completed a Discord consent
                        Discord
                                                                         form. 15



          14
               Kline Dep. 115–16, 397.
          15
            Although Kline completed a Discord consent form belatedly (at his deposition in August
   2019), thus enabling Discord to produce certain of Kline’s data to Plaintiffs, Kline has not
   produced any document himself aside from the planning document that he produced on December
   5, 2019.

                                                   15

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 18 of 31 Pageid#: 7694
               Social Media Platform                                         Status

                                                          Kline has not provided any credential, instead
     Facebook (included on Certification Form)                informing Plaintiffs and the vendor,
                                                                “Unknown, Account Deleted.” 16

        Gab (included on Certification Form)                       Kline provided a credential.

                                                             Kline has not provided any credentials,
      Twitter (included on Certification Form) –
                                                           instead informing Plaintiffs and the vendor,
                   various accounts
                                                                 “Unknown, Account Deleted.” 17

                        YouTube                              Kline has not provided any credential.

                   i.      “Kline must further conduct a diligent search of his electronic and any
                           other records to confirm that the list of credentials he included on his
                           Certification Form is complete, and to uncover his credentials (including
                           passwords), to any of these accounts.”

          To Plaintiffs’ knowledge, Kline has not conducted such a search.

               ii.          “For any and all accounts to which Kline confirms he does not have the
                           credentials, he will submit a declaration under oath and under penalty of
                           perjury, to that effect, and which states with specificity the reasons why such
                           credentials are unavailable to Kline.”

          To Plaintiffs’ knowledge, Kline has submitted no such declaration.

          c.        “Kline must provide his Walmart phone he described, as well as his home computer
                    that he identified, to the Third Party Discovery Vendor for imaging.”

          Kline provided his Walmart phone to Plaintiffs in person at the Contempt Hearing. On

   December 4, 2019, Kline informed Plaintiffs and the vendor, “PC non recoverable.” To Plaintiffs’

   knowledge, Kline has submitted no declaration regarding the reasons why the computer is “non

   recoverable.”




          16
            Kline represented that he registered for Facebook with “burner emails” rather than “real
   email addresses.” Hr’g Tr. 20, July 2, 2019, ECF No. 519.
          17
            Kline represented that he registered for Twitter with “burner emails” rather than “real
   email addresses.” Hr’g Tr. 20, July 2, 2019, ECF No. 519.

                                                     16

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 19 of 31 Pageid#: 7695
          d.      “Kline must sign and provide to the Third Party Discovery Vendor the privacy and
                  consent forms required by Twitter, as well as such forms required by the social
                  media companies for the other accounts Kline listed or should have listed on his
                  Certification Form. Plaintiffs’ counsel shall promptly re-send any missing forms
                  to Kline for execution, and no later than Friday, November 29, 2019 at 12:00 p.m.

          On December 5, 2019, Kline informed Plaintiffs, “The Twitter Privacy form requires me

   to enter the email address for the account I am requesting information on. As I’ve said before, I

   do not have the email address or know what they were for my Twitter accounts. I used burner

   email addresses to set them up that didn’t have real inboxes that I could gain access to.” Ex. G at

   2.

                                        LEGAL STANDARDS

          Rule 37 provides a nonexclusive list of substantive, case-related sanctions for failure to

   obey a discovery order, ranging from an order establishing certain facts to the entry of a default

   judgment. See First Sanctions Motion 14–15; Fed. R. Civ. P. 37(b)(2)(A); Camper v. Home

   Quality Mgmt. Inc., 200 F.R.D. 516, 517–18 (D. Md. 2000). A court may also award sanctions

   for discovery violations pursuant to its inherent authority. See, e.g., Projects Mgmt. Co. v. Dyncorp

   Int’l LLC, 734 F.3d 366, 375 (4th Cir. 2013) (“[A] court acting under its inherent authority may

   impose sanctions for any conduct utterly inconsistent with the orderly administration of justice.”

   (citation and internal quotation marks omitted)); Sampson v. City of Cambridge, 251 F.R.D. 172,

   178–79 (D. Md. 2008).

          The Fourth Circuit has developed a four-part test for determining what sanctions to impose

   under Rule 37: “(1) whether the noncomplying party acted in bad faith, (2) the amount of prejudice

   that noncompliance caused the adversary, (3) the need for deterrence of the particular sort of non–




                                                    17

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 20 of 31 Pageid#: 7696
   compliance, and (4) whether less drastic sanctions would be effective.” Anderson v. Found. for

   Advancement, Educ. & Emp’t of Am. Indians, 155 F.3d 500, 504 (4th Cir. 1998). 18

                                             ARGUMENT

   I.     Kline’s Misconduct Warrants Evidentiary Sanctions Due to the Evidentiary Gap Left
          by Kline’s Failure to Participate in Discovery and His Bad Faith.

          Severe evidentiary sanctions are warranted given not only Kline’s “non-compliance with a

   multitude of court orders,” Contempt Order 2—a practice that even now, after two years, has still

   not “come to an end[,]” id.—but especially due to the many strong indications that Kline has

   withheld, lied about, and in all likelihood intends to continue withholding crucial documents and

   devices central to this litigation. See Butler v. DirectSat USA, LLC, No. 10-CV-2747, 2013 WL

   6629240, at *1 (D. Md. Dec. 16, 2013) (“A party’s total failure to comply with the mandates of

   discovery, with no explanation for that failure, can certainly justify this harshest of sanctions.”);

   Nucor Corp. v. Bell, 251 F.R.D. 191, 194 (D.S.C. 2008) (“harsher sanctions” are permitted where

   “the spoliation was so prejudicial that it prevents the non-spoliating party from maintaining his

   case”). Rule 37 expressly provides for evidentiary sanctions that both remedy the substantial

   prejudice Plaintiffs have suffered and constitute the most appropriate disincentive to other

   Defendants contemplating similar transgressions. See Fed. R. Civ. P. 37(b)(2)(A)(i)–(ii).

          The Court has already made factual findings relevant to the Rule 37 analysis. As to the

   first factor, “whether the noncomplying party acted in bad faith,” Anderson, 155 F.3d at 504, the


          18
              The factors courts consider in exercising their inherent authority largely mirror those
   courts apply under Rule 37: “(1) the degree of the wrongdoer’s culpability; (2) the extent of the
   client’s blameworthiness if the wrongful conduct is committed by its attorney, recognizing that
   [the court] seldom dismiss[es] claims against blameless clients; (3) the prejudice to the judicial
   process and the administration of justice; (4) the prejudice to the victim; (5) the availability of
   other sanctions to rectify the wrong by punishing culpable persons, compensating harmed persons,
   and deterring similar conduct in the future; and (6) the public interest.” Projects Mgmt., 734 F.3d
   at 373–74 (internal quotation marks and citation omitted).

                                                    18

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 21 of 31 Pageid#: 7697
   Court has already found Kline to be in contempt precisely because of his “non-compliance with a

   multitude of court orders” for which his excuses were “unbelievable, contradictory, and at odds

   with the plain facts in the record[,]” Contempt Order 2.

          As to the second factor, “the amount of prejudice that noncompliance caused the

   adversary,” Anderson, 155 F.3d at 504, the Court has found, “Plaintiffs-Movants have suffered

   harm as a result of Kline’s continued violation of those Orders. This Court finds the harm Plaintiffs

   have suffered to be self-evident, but such financial harm and delay to their ability to timely develop

   and present Plaintiffs’ case was ably articulated by Plaintiffs’ counsel[,]” Contempt Order 12.

          On the third factor, the need to deter the egregious misconduct in which Kline has engaged

   to date is manifest. See Anderson, 155 F.3d at 504. As Plaintiffs explained in the Second Sanctions

   Motion, sanctions are warranted to deter not only Kline’s own further discovery misconduct but

   other defendants’ misconduct as well. In a recent filing, Kline’s coconspirator, Christopher

   Cantwell, noted that “I’ve done my best to cooperate with these proceedings, just like I cooperated

   with law enforcement before and after the events in dispute. Many of my codefendants blew off

   these proceedings to avoid finding themselves in this position, and perhaps they will be proven to

   have had the better idea.” Cantwell Resp. 4, Sept. 24, 2019, ECF No. 560 (emphasis added); see

   Second Sanctions Motion 23.

          Finally, on the fourth factor, “whether less drastic sanctions would [be] effective,”

   Anderson, 155 F.3d at 504, there can be no question at this point that evidentiary sanctions are the

   only way to properly “level[] the evidentiary playing field and . . . sanction[] the improper

   conduct[,]” Vodusek v. Bayliner Marine Corp., 71 F.3d 148, 156 (4th Cir. 1995). Plaintiffs first

   requested evidentiary sanctions in the First Sanctions Motion, filed on April 3, 2019. Judge Hoppe

   made clear as early as June 3, 2019, that he would be willing to impose evidentiary sanctions if



                                                    19

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 22 of 31 Pageid#: 7698
   other intermediary steps were not “effective.” Hr’g Tr. 21, June 3, 2019, ECF No. 504; see also

   Sanctions Order 34–35 (“Plaintiffs’ requested evidentiary sanctions—including the adverse

   inference and an order deeming some of their proposed facts established—would be available, and

   certainly could be appropriate in this case, if Kline . . . fail[s] to produce the discovery from this

   point forward. . . . Should [Defendants, including Kline] not follow through, the Court will likely

   have run out of options other than to impose significant evidentiary sanctions.”). At the Contempt

   Hearing on November 25, 2019, this Court then agreed that, “[a]s Judge Hoppe said, it is possible

   that the requested evidentiary sanctions will become the only recourse available to plaintiffs, and

   he and this Court have taken those under advisement[.]” Contempt Hr’g Tr. 78. However, like

   Judge Hoppe, the Court found that “at present it is preferable that the facts and evidence be

   uncovered rather than the case rely on evidentiary presumptions.” Id.

          Unfortunately, it has become abundantly clear that, at least with regard to Kline, there is

   effectively no chance at this point that “the facts and evidence [will] be uncovered.” Id. Kline has

   failed to comply with his longstanding obligations even after being held in contempt. There is

   nothing to indicate that a less drastic sanction would lead to different results. See Pruitt v. Bank

   of Am., N.A., No. 8:15-cv-01310, 2016 WL 7033972, at *3 (D. Md. Dec. 2, 2016) (applying

   sanctions to party that had been largely absent from the case, despite warnings). Moreover, the

   only reasonable inference from Kline’s testimony and the evidence in the record is that Kline has

   withheld and lied about his possession of responsive documents and devices and will continue to

   do so. Evidentiary sanctions are warranted now.

          Plaintiffs have made three specific requests for evidentiary sanctions: (1) that the Court

   deem certain facts listed in Appendix A to this Motion established; (2) that the Court deem

   authentic for purposes of Fed. R. Evid. 901 any documents that Plaintiffs have a good-faith basis



                                                    20

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 23 of 31 Pageid#: 7699
   to believe that Kline created, including all documents from the social media accounts listed in

   Appendix A to this Motion, as well as any photographs taken by or depicting Kline; and (3) that

   the Court instruct the jury that Kline chose to intentionally withhold his documents, and that the

   jury may draw adverse inferences from that fact, including that Kline chose to withhold such

   documents because he was aware that such documents contained evidence that Kline conspired to

   plan racially-motivated violence at Unite the Right.

          Regarding the first and second requested sanctions, Plaintiffs are simply asking that the

   Court deem certain facts established that Plaintiffs have a good-faith basis to believe they would

   in fact establish if Kline had produced their documents and continued to participate in this case.

   Rule 37 expressly contemplates this particular sanction for exactly this purpose, allowing a court

   to “direct[] that . . . designated facts be taken as established for purposes of the action, as the

   prevailing party claims.” Fed. R. Civ. P. 37(b)(2)(A)(i); see, e.g., Wachtel v. Health Net, Inc., 239

   F.R.D. 81, 104 (D.N.J. 2006) (holding certain facts “deemed admitted for all purposes” in light of

   “the significance of the documents withheld from Plaintiffs, the deliberate and willful nature of

   the non-disclosure, and the prejudice suffered by Plaintiffs”). Any lesser sanction would fail to

   alleviate the substantial prejudice Plaintiffs have suffered from the inability to obtain and

   authenticate Kline’s documents and place them before a jury. Moreover, any sanction that does

   not impose such a consequence would allow Defendants to avoid accountability entirely simply

   by opting out of the process. Kline should not be rewarded for his disobedience.

          Plaintiffs’ request for a jury instruction that the jury may draw adverse inferences from

   Kline’s intentional withholding of documents is warranted because a wholesale failure to preserve

   and produce documents is, in effect, no different from intentional spoliation. “Under the spoliation

   of evidence rule, an adverse inference may be drawn against a party who destroys relevant



                                                    21

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 24 of 31 Pageid#: 7700
   evidence.” Vodusek, 71 F.3d at 155; see also Beaven v. U.S. Dep’t of Justice, 622 F.3d 540, 555

   (6th Cir. 2010) (“The district court did not abuse its discretion in imposing a non-rebuttable adverse

   inference after finding that the Defendants’ destruction of the folder ‘severely compromised’ the

   Plaintiffs’ case by depriving the Plaintiffs of the most relevant piece of evidence to prove their

   claims.”). “Such an instruction can be ‘critical to assisting the innocent party in establishing the

   nature of the evidence that has gone missing.’ An adverse inference instruction ‘is imposed to

   ameliorate any prejudice to the innocent party by filling the evidentiary gap created by the party

   that destroyed evidence.’” Ottoson v. SMBC Leasing & Fin., Inc., 268 F. Supp. 3d 570, 584

   (S.D.N.Y. 2017) (citations omitted). Such a jury instruction is appropriate here.

                                             CONCLUSION

          Accordingly, Plaintiffs renew their prior requests for evidentiary sanctions, including

   (1) that the Court deem certain facts listed in Appendix A to this Response established; (2) that the

   Court deem authentic for purposes of Fed. R. Evid. 901 any documents that Plaintiffs have a good-

   faith basis to believe that Kline created, including all documents from the social media accounts

   listed in Appendix A, as well as any photographs taken by or depicting Kline; and (3) that the

   Court instruct the jury that Kline chose to intentionally withhold his documents, and that the jury

   may draw adverse inferences from that fact, including that Kline chose to withhold such documents

   because he was aware that such documents contained evidence that Kline conspired to plan

   racially-motivated violence at Unite the Right. See First Sanctions Motion, Ex. 1; Second

   Sanctions Motion, App. A; Show Cause Response, App. A.




                                                    22

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 25 of 31 Pageid#: 7701
    Dated: December 6, 2019               Respectfully submitted,

                                          /s/ Robert T. Cahill
                                          Robert T. Cahill (VSB 38562)
                                          COOLEY LLP
                                          11951 Freedom Drive, 14th Floor
                                          Reston, VA 20190-5656
                                          Telephone: (703) 456-8000
                                          Fax: (703) 456-8100
                                          rcahill@cooley.com
    Of Counsel:

    Roberta A. Kaplan (pro hac vice)      Karen L. Dunn (pro hac vice)
    Julie E. Fink (pro hac vice)          Jessica E. Phillips (pro hac vice)
    Gabrielle E. Tenzer (pro hac vice)    William A. Isaacson (pro hac vice)
    Michael L. Bloch (pro hac vice)       BOIES SCHILLER FLEXNER LLP
    KAPLAN HECKER & FINK LLP              1401 New York Avenue, NW
    350 Fifth Avenue, Suite 7110          Washington, DC 20005
    New York, NY 10118                    Telephone: (202) 237-2727
    Telephone: (212) 763-0883             Fax: (202) 237-6131
    rkaplan@kaplanhecker.com              kdunn@bsfllp.com
    jfink@kaplanhecker.com                jphillips@bsfllp.com
    gtenzer@kaplanhecker.com              wisaacson@bsfllp.com
    mbloch@kaplanhecker.com

    Yotam Barkai (pro hac vice)           Alan Levine (pro hac vice)
    BOIES SCHILLER FLEXNER LLP            Philip Bowman (pro hac vice)
    55 Hudson Yards                       COOLEY LLP
    New York, NY 10001                    55 Hudson Yards
    Telephone: (212) 446-2300             New York, NY 10001
    Fax: (212) 446-2350                   Telephone: (212) 479-6260
    ybarkai@bsfllp.com                    Fax: (212) 479-6275
                                          alevine@cooley.com
                                          pbowman@cooley.com

    David E. Mills (pro hac vice)         J. Benjamin Rottenborn (VSB 84796)
    Joshua M. Siegel (VSB 73416)          Erin B. Ashwell (VSB 79538)
    COOLEY LLP                            WOODS ROGERS PLC
    1299 Pennsylvania Avenue, NW          10 South Jefferson St., Suite 1400
    Suite 700                             Roanoke, VA 24011
    Washington, DC 20004                  Telephone: (540) 983-7600
    Telephone: (202) 842-7800             Fax: (540) 983-7711
    Fax: (202) 842-7899                   brottenborn@woodsrogers.com
    dmills@cooley.com                     eashwell@woodsrogers.com
    jsiegel@cooley.com
                                          Counsel for Plaintiffs

                                         23

Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 26 of 31 Pageid#: 7702
                                               APPENDIX A

   I.        Facts to Be Deemed Established

             Plaintiffs respectfully request that the following facts be established for purposes of this

   action:

             1.     Defendant Kline was a member of Identity Evropa from April 2017 through at least

   August 2017.

             2.     Defendant Kline was one of the leaders of Identity Evropa from April 2017 through

   at least August 2017.

             3.     Defendant Kline entered into an agreement with one or more coconspirators to plan

   the Unite the Right event that took place in Charlottesville, Virginia on August 11 and 12, 2017.

             4.     Defendant Kline entered into an agreement with one or more coconspirators to

   engage in racially-motivated violence in Charlottesville, Virginia on August 11, 2017.

             5.     Defendant Kline entered into an agreement with one or more coconspirators to

   engage in racially-motivated violence at the Unite the Right event in Charlottesville, Virginia on

   August 12, 2017.

             6.     Defendant Kline was motivated by animus against racial minorities, Jewish people,

   and their supporters when conspiring to engage in acts of intimidation and violence on August 11

   and 12, 2017 in Charlottesville, Virginia.

             7.     It was reasonably foreseeable to Defendant Kline and intended by him that

   coconspirators would commit acts of racially-motivated violence and intimidation at the torchlight

   event in Charlottesville, Virginia on August 11, 2017.

             8.     It was reasonably foreseeable to Defendant Kline and intended by him that

   coconspirators would commit acts of racially-motivated violence and intimidation at the Unite the

   Right event in Charlottesville, Virginia on August 12, 2017.



Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 27 of 31 Pageid#: 7703
          9.      It was reasonably foreseeable to Defendant Kline and intended by him that a

   coconspirator would engage in racially-motivated violence by intentionally driving a car into a

   crowd of counter-protestors on August 12, 2017.

          10.     Defendant Kline committed multiple overt acts in furtherance of the conspiracy he

   entered into to commit racially-motivated violence at the Unite the Right event in Charlottesville,

   Virginia on August 12, 2017.

          11.     Defendant Kline attended the torchlight march on August 11, 2017 and committed

   acts of intimidation and violence in furtherance of the conspiracy.

          12.     Defendant Kline attended the Unite the Right event on August 12, 2017 and

   committed acts of intimidation and violence in furtherance of the conspiracy.

          13.     After the Unite the Right event in Charlottesville, Virginia on August 11 and 12,

   2017, Defendant Kline ratified the racially-motivated violence that occurred at the event.




   II.    Documents to Be Deemed Authentic

          Plaintiffs respectfully request that all documents Plaintiffs have a good-faith basis to

   believe were in fact created by Defendant Kline be deemed “authentic” for purposes of satisfying

   Rule 901 of the Federal Rules of Evidence. In particular, Plaintiffs have a good-faith basis to

   believe that the following social media accounts, identified by the platform name, followed by the

   handle (or username), belong to Defendant Kline. Plaintiffs respectfully request that all documents

   from the following social media accounts be deemed “authentic” for purposes of satisfying Rule

   901 of the Federal Rule of Evidence:

          1.      Discord - Eli Mosley

          2.      Discord - Eli Mosley#5269




Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 28 of 31 Pageid#: 7704
         3.    Discord - Sayer

         4.    Discord - Sayer#5269

         5.    YouTube - Eli Mosley

         6.    Facebook - Eli Mosley

         7.    Facebook - Elliott Kline

         8.    Twitter - @Eli_Mosley_

         9.    Twitter - @EliMosley

         10.   Twitter - @EliMosleyIE

         11.   Twitter - @EliMosleyIsBack

         12.   Twitter - @EliMosleyOH

         13.   Twitter - @NotEliMosley

         14.   Twitter - @Sheli_Shmosley

         15.   Twitter - @ThatEliMosley

         16.   Gab - @EliMosley




Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 29 of 31 Pageid#: 7705
                                  CERTIFICATE OF SERVICE

          I hereby certify that on December 6, 2019, I filed the foregoing with the Clerk of Court
   through the CM/ECF system, which will send a notice of electronic filing to:

    Elmer Woodard                                  John A. DiNucci
    5661 US Hwy 29                                 Law Office of John A. DiNucci
    Blairs, VA 24527                               8180 Greensboro Drive, Suite 1150
    isuecrooks@comcast.net                         McLean, VA 22102
                                                   dinuccilaw@outlook.com
    James E. Kolenich
    Kolenich Law Office                            Counsel for Defendant Richard Spencer
    9435 Waterstone Blvd. #140
    Cincinnati, OH 45249
    jek318@gmail.com

    Counsel for Defendants Jason Kessler,
    Nathan Damigo, Identity Europa, Inc.
    (Identity Evropa), Matthew Parrott, and
    Traditionalist Worker Party

    Justin Saunders Gravatt                        Bryan Jones
    David L. Campbell                              106 W. South St., Suite 211
    Duane, Hauck, Davis & Gravatt, P.C.            Charlottesville, VA 22902
    100 West Franklin Street, Suite 100            bryan@bjoneslegal.com
    Richmond, VA 23220
    jgravatt@dhdglaw.com                           Counsel for Defendants Michael Hill,
    dcampbell@dhdglaw.com                          Michael Tubbs, and League of the South

    Counsel for Defendant James A. Fields, Jr.

    William Edward ReBrook, IV
    The ReBrook Law Office
    6013 Clerkenwell Court
    Burke, VA 22015
    edward@rebrooklaw.com

    Counsel for Defendants Jeff Schoep, National
    Socialist Movement, and Nationalist Front




Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 30 of 31 Pageid#: 7706
          I further hereby certify that on December 6, 2019, I also served the following non-ECF
   participants, via electronic mail, as follows:

    Christopher Cantwell                          Vanguard America
    christopher.cantwell@gmail.com                c/o Dillon Hopper
                                                  dillon_hopper@protonmail.com

    Robert Azzmador Ray                           Elliott Kline a/k/a Eli Mosley
    azzmador@gmail.com                            eli.f.mosley@gmail.com
                                                  deplorabletruth@gmail.com

    Matthew Heimbach
    matthew.w.heimbach@gmail.com

                                                  /s/ Robert T. Cahill
                                                  Robert T. Cahill (VSB 38562)
                                                  COOLEY LLP

                                                  Counsel for Plaintiffs




Case 3:17-cv-00072-NKM-JCH Document 601 Filed 12/06/19 Page 31 of 31 Pageid#: 7707
